Case 3:18-cv-00840-GPC-BGS Document 292-3 Filed 09/15/20 PageID.7137 Page 1 of 13




                         Exhibit L




                                      136
                          CONFIDENTIAL
Case 3:18-cv-00840-GPC-BGS Document 292-3 Filed 09/15/20 PageID.7138 Page 2 of 13




                                    137
   Outlaw Laboratory Supplemental Production 003927
                          CONFIDENTIAL
Case 3:18-cv-00840-GPC-BGS Document 292-3 Filed 09/15/20 PageID.7139 Page 3 of 13




                                    138
   Outlaw Laboratory Supplemental Production 003928
                          CONFIDENTIAL
Case 3:18-cv-00840-GPC-BGS Document 292-3 Filed 09/15/20 PageID.7140 Page 4 of 13




                                    139
   Outlaw Laboratory Supplemental Production 003929
                          CONFIDENTIAL
Case 3:18-cv-00840-GPC-BGS Document 292-3 Filed 09/15/20 PageID.7141 Page 5 of 13




                                    140
   Outlaw Laboratory Supplemental Production 003930
                          CONFIDENTIAL
Case 3:18-cv-00840-GPC-BGS Document 292-3 Filed 09/15/20 PageID.7142 Page 6 of 13




                                    141
   Outlaw Laboratory Supplemental Production 003931
                          CONFIDENTIAL
Case 3:18-cv-00840-GPC-BGS Document 292-3 Filed 09/15/20 PageID.7143 Page 7 of 13




                                    142
   Outlaw Laboratory Supplemental Production 003932
                          CONFIDENTIAL
Case 3:18-cv-00840-GPC-BGS Document 292-3 Filed 09/15/20 PageID.7144 Page 8 of 13




                                    143
   Outlaw Laboratory Supplemental Production 003933
                          CONFIDENTIAL
Case 3:18-cv-00840-GPC-BGS Document 292-3 Filed 09/15/20 PageID.7145 Page 9 of 13




                                    144
   Outlaw Laboratory Supplemental Production 003934
                          CONFIDENTIAL
Case 3:18-cv-00840-GPC-BGS Document 292-3 Filed 09/15/20 PageID.7146 Page 10 of 13




                                    145
   Outlaw Laboratory Supplemental Production 003935
                          CONFIDENTIAL
Case 3:18-cv-00840-GPC-BGS Document 292-3 Filed 09/15/20 PageID.7147 Page 11 of 13




                                    146
   Outlaw Laboratory Supplemental Production 003936
                          CONFIDENTIAL
Case 3:18-cv-00840-GPC-BGS Document 292-3 Filed 09/15/20 PageID.7148 Page 12 of 13




                                    147
   Outlaw Laboratory Supplemental Production 003937
                          CONFIDENTIAL
Case 3:18-cv-00840-GPC-BGS Document 292-3 Filed 09/15/20 PageID.7149 Page 13 of 13




                                    148
   Outlaw Laboratory Supplemental Production 003938
